By the Court.
J. M. Parker, J.
The question is, whether the widow, by virtue of the twenty-five thousand dollars given her in lieu of dower, is entitled, under the clause in the will in respect to the division of the surplus, to share in such surplus. The appellants insist that she is not, on the ground that the testator intended, as shown by the will, to divide the surplus among the legatees in proportion to their legacies, and that a bequest in lieu of dower is not a legacy, and the widow, in respect to such bequest, not a legatee.
notwithstanding- the bequest to the wife was declared to be in lieu of dower, it is incorrect to say that it was not a legacy. Such it was in legal as well as common parlance, and it is constantly called by that name in the books. 2 Williams on Exrs. 1169, 1170; 2 Redf. on Wills, 553, n. 25; 1 Roper on Leg. 297; 432; Wake v. Wake, 1 Ves. Jr. 335; Williamson v. Williamson, 6 Paige, 298. Every bequest of personal property is a legacy, including as well those made in lieu of dower, and in satisfaction of an indebtedness, as those which are wholly gratuitous.. The circumstance, whether gratuitous or not, does not enter into consideration in the definition. It is the synonym of the word “ bequest.” Thus, in Jacob’s Law Dictionary, it is defined to be “ a bequest or gift of goods and chattels by will or testament.” In Bacon’s Abridgment a legacy is defined, “a gift or bequest of a particular thing by testament.” Bac. Abr. Legacy. “The word (devise’ is specially appropriated to a gift of lands, and the legacy to a gift of chattels.” Id. note. And when it is said that a legacy is a gift of chattels, the word is not limited in its meaning to a gratuity, but has the more exxtended signification, the primary one given by Worcester in his dictionary, “ a thing given, either as a gratuity or as a *415recompense.” Thus the chancellor, in Williamson v. Williamson, 6 Podge, 298, 305, uses this language: “ For this reason the legacy of the wife, given in lieu of dower, does not abate ratably with others, if the fund is sufficient to satisfy all.”
The expression, “ the within named legacies,” then, as used in the clause of the will disposing of the surplus, clearly includes the bequest of the widow, and the language of that clause makes that bequest, equally with the others, subject to abatement in case of deficiency to pay the whole, and entitled to its proportionate increase in case of a surplus.
Eo doubt the rule is, that a legacy in lieu of dower is to be be preferred, in case of a deficiency of assets, to other general legacies. Williamson v. Williamson, supra. But this rule is for cases, where the will does not provide a different one. The bequest to the wife, in lieu of dower, may be made subject to any condition which the testator chooses to impose, upon it, for the wife is not obliged to give up her dower in exchange for it, unless she so elects. If it is incumbered by a condition, the acceptance of it is subject to such condition. In the case at bar, when the testator said: “ Should my estate not be sufficient to pay the amount of the within named legacies, the deficit shall be deducted therefrom in proportion to the sums given to each,” he made the amount of the legacy to his wife conditioned upon the sufficiency of his estate to pay all the legacies in full, and her election was made in view of that condition, and when he said further, “ if there be a surplus, it shall be divided to each in proportion to the sums given, and subject to the sáme conditions,” he gave to this legacy the condition that it should be increased, from the surplus, in the same proportion that it was subject to be diminished by the deficiency. Such is the clear and explicit language of the clause in question, and there is nothing in the other parts of the will, or in the circumstances of the case, to cast a doubt upon this interpretation.
It is manifest from the case, that the sum named as the legacy in lieu of dower, very far exceeds the value of the dower, the estate consisting principally of personal property. The aggregate amount of the legacies, including that given to the wife, is fifty thousand one hundred dollars. It seems, then, *416that the leading intention of the testator, as shown by the will, was to give his wife about one-half of his personal estate, and as there was scarcely any indebtedness, and the widow was an executrix, it was seen that she would have no difficulty in making her election within a year, between her dower and the provision made by the will, in lieu thereof, even though that provision should be subject to a pro rata reduction, with the other legacies, in case of a deficiency. Upon such reduction, in case of a deficiency, and upon the corresponding increase in case of a surplus, the ratio would be preserved, and the leading intent carried out.
The proceeds of the twelve-acre lot mentioned, it is manifest he did not intend the widow to share in, but that does not militate against the construction above adopted. In regard to the specific real estate mentioned in the will, his scheme of distribution was different from that adopted for the personal estate. His Connecticut lands he gave to one brother and two sisters, the homestead to his wife for life, remainder to the other legatees, who should survive her, or their children, in proportion to their legacies, and this twelve-acre lot to his heirs in the same proportion. The absence here of the ratio appearing in the distribution of his personal estate, does not disprove the intent indicated by the existence of that ratio in that distribution; nor tend to show that he did not mean to include the wife’s legacy among those subject to be reduced by a deficiency and increased by a surplus.
It is said that the great disproportion which this construction gives the widow is the reason for not adopting it. As there were no children, and no representatives of any, if there had been no will, the widow wrould have been entitled to one-half of the personal estate. It would seem, then, that a construction of the will which gives her only one-half, does not give her an undue proportion. But this objection also denies the intent of the testator to give her half. We are to assume from the fact, that he provided for thnevent both of a deficiency and a surplus, — that he supposed the legacies which he gave might exhaust the whole of his estate. Supposing this, he distinctly gives his wife twenty-five thousand dollars, and all the other legatees together twenty-five thousand one hundred *417dollars. This he intended; and he consequently intended, if Ms estate, not otherwise disposed of, should just cover these legacies, that the ratio thus indicated should be the' ratio of distribution between Ms wife and the other legatees in the aggregate. He meant, in case of a deficit, or a surplus, to keep up the ratio established by a comparison of his various legacies, for, all deductions are to be in proportion to the sums given to each, and all additions from the surplus in the same, proportion. I can see no reason for excepting the sum given to the widow from the operation of this direction. As no intent to exclude it appears, it is necessary to give the language its ordinary meaning and legitimate effect, and that will clearly include the legacy to the widow, as one of the “ within legacies,” which are to be diminished in case of a deficiency, and increased in case of a surplus.
His making the portion of the surplus divided to each, subject to the same conditions imposed upon the original legacies, affords no reason for supposing that he did not intend to include the widow in this division. It is conceded that the legacy given to her in lieu of dower is given without condition ; the same is true of the legacies given to Ms brother, James Orton, his nephew, Samuel De Graff Orton, and his niece, Eliza Stewart, and the same consequence would result to them. But this division to each is not dependent upon the existence of a condition annexed to the prior legacies. When the legacy has such condition, the sum added from the surplus is to be subject to the same condition, is all that is meant by the language of this bequest.
I think the judgment of the supreme court clearly right, and that it should be affirmed.
All the judges concurred.
Judgment affirmed, with costs.